State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 2, 2014                   518440
________________________________

In the Matter of the Claim of
   GINA M. DiGENNARO,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Lahtinen, J.P., Garry, Rose, Lynch and Devine, JJ.

                             __________


      Gina M. DiGennaro, Bloomfield, New Jersey, appellant
pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Marjorie S. Leff of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed September 3, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

     Decision affirmed.    No. opinion.

     Lahtinen, J.P., Garry, Rose, Lynch and Devine, JJ., concur.
                        -2-                  518440

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court